IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 93-KP-00286-SCT
ISHMAEL STANLEY TEMPLE
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                                 4/4/93
TRIAL JUDGE:                                      HON. RICHARD WAYNE MCKENZIE
COURT FROM WHICH APPEALED:                        FORREST COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                           PRO SE
ATTORNEYS FOR APPELLEE:                           OFFICE OF THE ATTORNEY GENERAL
                                                  BY: PAT S. FLYNN
DISTRICT ATTORNEY:                                NA
NATURE OF THE CASE:                               CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                      AFFIRMED - 3/14/96
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                   4/4/96




      BEFORE PRATHER, P.J., PITTMAN AND SMITH, JJ.


      PITTMAN, JUSTICE, FOR THE COURT:


¶1. Ishmael Stanley Temple appeals the denial of his post-conviction relief motion to correct sentence.
Temple pled guilty to robbery in the Circuit Court of Forrest County. The Judgment Order entered by the
circuit court sentenced Temple to 15 years in the Mississippi Department of Corrections ("MDOC"). At the
plea hearing, the judge stated, in addition to the 15-year sentence set out in the written order, that it would
be the order of the court that Temple not be paroled inside the state of Mississippi or any other state where
the victim is residing. Temple's motion to the correct the oral pronouncement imposing the banishment
conditions was denied.

¶2. We hold that the written order is the final judgment and evidences Temple's proper sentence. The oral
pronouncement of parole conditions is thus unenforceable. This ruling should not be construed as a violation
of the specific parole conditions imposed by the trial court.

¶3. Temple's argument is based on McCreary v. State, 582 So.2d 425, 428 (Miss.1991), where we
opined that banishment (from the state) served no rehabilitative purpose and implicates serious public policy
concerns. Temple argues that it was error not to correct the oral judgment because this Court has
expressed disfavor with banishment from a geographical area as part of the sentence.
¶4. The State argues that, despite McCreary, there is no appealable issue here. The judgment order says
nothing about conditions of parole.

¶5. It is not necessary to address the propriety of the banishment conditions imposed on Temple. These
conditions are unenforceable because they are not contained in the written judgment entered with the clerk,
and if they were part of the judgment, this Court would be inclined to strike such conditions. In equity
matters we have long held "that every decree is in the breast of the court until entered, and a decree has no
validity until written out and signed by the chancellor." Orr v. Myers, 223 Miss. 856, 79 So.2d 277, 278
(1955) citing V. Griffith's Mississippi Chancery Practice, Section 621. Although previously a circuit
judge could render a binding oral pronouncement, the Court later modified that rule and held that the "date
of rendition of the judgment of the circuit court in term time, as well as in vacation, is the date when the
judgment is signed by the judge and filed with the clerk for entry on the minutes...." Banks v. Banks, 511
So.2d 933, 934-35 (Miss.1987) (quoting Jackson v. Schwartz, 240 So.2d 60, 61-62 (Miss.1970)).

¶6. Based on these cases, we hold that in order for a sentence to be valid, a judgment must be entered as
of record. This marks formal evidence of a judgment's rendition which is necessary for its execution or
appeal. In Temple's case a formal judgment was entered sentencing him to fifteen years in the custody of the
MDOC. This was the only pronouncement contained in the entered judgment, so Temple's sentence
amounts to only fifteen years. The admonition to the parole board regarding banishment is at best advice to
the board and is at worst surplusage in regards to the sentence. There is no need to correct the sentence,
and the trial court's denial of Temple's post-conviction relief motion is hereby affirmed.

¶7. LOWER COURT'S DENIAL OF POST CONVICTION RELIEF AFFIRMED.

DAN M. LEE, C.J., PRATHER and SULLIVAN, P.JJ., and BANKS, McRAE and SMITH, JJ.,
concur. JAMES L. ROBERTS, Jr., and MILLS, JJ., concur in result only.